Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2016

                                     No. 04-15-00487-CV

                             CONOCOPHILLIPS COMPANY,
                                    Appellant

                                               v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,637
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       The panel has considered the appellees’ motion for leave to file sur-reply brief, and the
motion is hereby GRANTED.


It is so ORDERED on September 13, 2016.

                                                    PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court